Case 18-30299-acs      Doc 28     Filed 01/05/20     Entered 01/05/20 15:30:24      Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF KENTUCKY


 In Re:
                                                   Bankruptcy Case No.: 18-30299
 Matthew Fentress,
                                                   Chapter: 13
 Debtor.



                                 AGREED ORDER TO PAY

   This matter having come before the Court due to Debtor and Co-Debtor's failure to

remit post-petition contractual payments to Capital One Auto Finance, a division of Capital

One, N.A. ("Movant"), for a 2008 Chevrolet Impala Sedan 4D LS motor vehicle with a VIN of

2G1WB55K489179410 ("the Vehicle") and based upon the agreement of Movant and Debtor

that will permit the continuation of the automatic stay and co-debtor stay as it relates to this

Vehicle and the debt and conditioned upon certain provisions incorporated herein.

       1. IT IS HEREBY ORDERED that as of December 26, 2019, Debtor is in arrears

           $3,041.52. Debtor owes $177.36 for the payment due December 25, 2018 and

           $238.68 for each payment between January 25, 2019 and December 25, 2019.

       2. Debtor agrees to cure the post-petition arrearage and Movant agrees to accept cure

           pursuant to the following terms:

           Debtor shall make all future monthly post-petition payments beginning with the

           January 25, 2020 payment outside of the Plan directly to Movant.

       3. Additionally, Debtor shall make the following additional monthly payments until

           the post-petition delinquency is paid in full:

           a. February 15, 2020 in the amount of $506.92;

           b. March 15, 2020 in the amount of $506.92;

           c. April 15, 2020 in the amount of $506.92;
Case 18-30299-acs     Doc 28     Filed 01/05/20      Entered 01/05/20 15:30:24        Page 2 of 3




         d. May 15, 2020 in the amount of $506.92;

         e. June 15, 2020 in the amount of $506.92; and

          f. July 15, 2020 in the amount of $506.92.


     4 Debtor agrees that should he fail to make any future payments as called for under this

     agreement, or should any payments be reversed due to insufficient funds, he will be in

     default on this Agreed Order.

     5. If Debtor is in default under this Agreed Order, Movant, through its counsel, may send

     a Notice of Default to Debtor 's counsel and the Co-Debtor advising them of the Default

     under the terms of this Agreed Order. The letter shall advise Debtor and Co-Debtor that

     they have ten days from the date of the letter to cure the Default.

     6. If Debtor and/or Co-Debtor fail to cure the default within the ten day period. Movant’s

     counsel may file a Certificate of Noncompliance with this Court. Upon filing of the

     Certificate, pursuant to 11 U.S.C. § 362 and 11 U.S.C. § 1301, the automatic stay and co-

     debtor stay that issued in this action shall be terminated, without further hearing, with

     respect to the Vehicle and the Movant, its successors and assigns.

     7. In such event, Movant shall be permitted to take any and all actions necessary to

     repossess the Vehicle and sell the same in in accordance with state law, to apply the net

     proceeds to the obligation, and to otherwise exercise its contractual and state law rights to

     the Vehicle. Movant is granted relief to send to any party protected by the automatic stay

     and co-debtor stay any and all notices required by applicable federal law or regulation.

     8. Should the automatic and co-debtor stay be terminated by the filing of a Certificate of

     Noncompliance, the automatic stay and co-debtor stay shall remain terminated in the

     event Debtor converts to a different chapter under the bankruptcy code.
Case 18-30299-acs    Doc 28     Filed 01/05/20     Entered 01/05/20 15:30:24     Page 3 of 3

       9. Upon dismissal, discharge, chapter conversion, or relief from the automatic stay and

       co-debtor stay, the foregoing terms and conditions shall cease to be binding, payments

       will be due pursuant to the terms of the original loan agreement and Movant may proceed

       to enforce its remedies under applicable non-bankruptcy law against the Vehicle and/or

       against Debtor and/or Co-Debtor.



      /s/ Evan Lincoln Moscov
      Evan Lincoln Moscov
      Kentucky Bar No. 94835
      325 Washington St., Ste. 303
      Waukegan, IL 60085
      Phone: 312.969.1977
      evan.moscov@moscovlaw.com

      /s/ Micah Daniels (with authorization)
      Micah Daniels
      401 West Main St, Suite 801
      Louisville, Ky 40202
      502-583-8300




                                               3
